Name: 2000/409/EC: Council Decision of 19 June 2000 on the signing and conclusion of Agreed Minutes between the European Community and the Government of the Republic of Korea relating to the world shipbuilding market
 Type: Decision
 Subject Matter: competition;  mechanical engineering;  trade policy;  Asia and Oceania;  international affairs
 Date Published: 2000-06-28

 Avis juridique important|32000D04092000/409/EC: Council Decision of 19 June 2000 on the signing and conclusion of Agreed Minutes between the European Community and the Government of the Republic of Korea relating to the world shipbuilding market Official Journal L 155 , 28/06/2000 P. 0047 - 0048Council Decisionof 19 June 2000on the signing and conclusion of Agreed Minutes between the European Community and the Government of the Republic of Korea relating to the world shipbuilding market(2000/409/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The world shipbuilding industry is experiencing severe problems due mainly to overcapacity. Unlike the Community industry, which carried out a programme of restructuring and capacity cuts throughout the 1990s, Korean shipyards substantially increased their capacity from 1993 onwards.(2) A study of Korean contracts carried out for the Commission by an independent consultant showed that Korean shipyards were pricing well below cost. Such practices have enabled the Korean industry to increase its market share substantially, in particular at the expense of the Community industry, which is currently experiencing severe difficulties. With world prices extremely low, the Community industry saw its market share decline from 25 % in 1998 to 17 % in 1999.(3) On 9 November 1999 and on 18 May 2000 the Council, examining the first and the second reports on the situation in world shipbuilding presented by the Commission under Article 12 of Council Regulation (EC) No 1540/98 of 29 June 1998 establishing new rules on aid to shipbuilding(1), noted that the sector was facing a critical situation worldwide and expressed its serious concern at such practices which were severely damaging to the interests of shipyards within the Community. In their Conclusions, the industry ministers called on the Commission to pursue its efforts to establish a level playing field for the sector by immediately engaging the Republic of Korea in constructive consultations with a view to halting the unfair competition.(4) As instructed, the Commission accordingly held several rounds of intensive consultations with the Korean Government and negotiated draft Agreed Minutes. Once the Agreed Minutes are signed they will commit the Korean Government to refrain from any direct or indirect intervention to underwrite loss-making Korean shipyards, to apply internationally accepted financial and accounting principles and to ensure that Korean shipyards set prices that reflect market conditions. The Agreed Minutes also provide ad hoc consultation machinery to deal promptly with any issue raised by either of the parties.(5) The Agreed Minutes should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreed Minutes between the European Community and the Government of the Republic of Korea relating to the world shipbuilding market are hereby approved.The text of the Agreed Minutes is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreed Minutes in order to bind the Community.Done at Luxembourg, 19 June 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ L 202, 18.7.1998, p. 1.